DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-10 and 12-21 are pending and have been examined below.
Prosecution on the merits of this application is reopened on claims 1-20 and 12-21 considered unpatentable for the reasons indicated below: the IDS filed 10/19/21 provides prior art relevant to the claimed subject matter as detailed below.
Applicant is advised that the Notice of Allowance mailed 10/27/21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 USC 102 as being anticipated by US20170212518 ("Iimura").

Claim 1
Iimura discloses a method of controlling a vehicle in an autonomous driving mode (abstract), the method comprising: 
receiving, by one or more processors, sensor data identifying a plurality of objects (0037 sensor 110 is a camera, the representative data D105 and the sub-data D106 are captured images of an object on a road surface, or characteristic information on the captured images.); 
identifying pairs of objects of the plurality of objects (0038 The representative data D105 is set as data which is obtained by calculating a degree of coincidence with all data of the data group D103…The degree of coincidence is obtained by calculating, for example, an Euclidean distance, a Mahalanobis distance, a correlation coefficient. Examiner notes that the degree of coincidence of all data in the group by a distance or correlation coefficient suggests that every piece of 
for each identified pair of objects of the plurality of objects:
determining, by the one or more processors, a similarity measure based on one or more factors associated with that identified pair of objects (0038 The representative data D105 is set as data which is obtained by calculating a degree of coincidence with all data of the data group D103…The degree of coincidence is obtained by calculating, for example, an Euclidean distance, a Mahalanobis distance, a correlation coefficient.); 
determining, by the one or more processors, whether the similarity measure meets a predetermined threshold (0043 the detected object on a road surface is collated with sub-data of the entire representative data which is extracted in the process S100, and each degree of coincidence is calculated. Furthermore, the number of pieces of sub-data whose calculated degree of coincidence is greater than a threshold value M2 is counted, and a coincidence ratio of the counted sub-data that occupies in a data group is calculated.); 
when the similarity measure is determined to meet the predetermined threshold, clustering, by the one or more processors, the objects of that identified pair of objects to form a cluster (0044 In S102, a data group in which the coincidence ratio calculated in S101 is greater than a threshold value P is extracted as a candidate data group, and an ID of the representative data of the extracted candidate data group is stored as a candidate data group ID (S105).); and 
controlling, by the one or more processors, the vehicle in the autonomous driving mode by responding to each object in the cluster in a same way (0053 for example, IDs of sub-data are set to be from ai-1 to ai-j, and an ID of original representative data which is moved to the sub-data is changed from ai to ai-(j+1), 0054 In S206, when it is confirmed that there is no same data group as the object on a road surface in step S202, the operator determines whether avoiding the object on a road surface is needful or needless., 0057 autonomous moving device of the present invention includes a database which is configured by the avoidance need and needlessness classes, determines whether to avoid a detected object on a road surface or not, thereby, performing the same avoidance determination as a human being,).

Claim 2
Iimura discloses wherein one of the one or more factors relates to a distance between the objects of the one or more identified pairs of objects (0038 The representative data D105 is set as data which is obtained by calculating a degree of coincidence with all data of the data group D103…The degree of coincidence is obtained by calculating, for example, an Euclidean distance, a Mahalanobis distance, a correlation coefficient.).

Claim 3
 wherein the determination input unit receives absence or presence of the same type of a data group as the object on a road surface in the candidate data group which is displayed on the monitor, from the operator, wherein, in a case where there is the same type of a data group as the object on a road surface, the determination input unit adds information on the object on a road surface to the data group, and determines whether avoiding the object on a road surface is needful or needless, 0055).

Claim 10
Iimura discloses wherein one of the one or more factors relates to whether the objects of each identified pair of objects are identified as belonging to a predetermined semantic group (0011 objects on a road surface such as grass or a small branch of a tree in actual indoor and outdoor environments, Fig. 6, 0033 database 113 is configured with an avoidance need class D101 in which object information on avoidance need is registered, and an avoidance needlessness class D102 in which object information on avoidance needlessness is registered, 0040 IDs of sub-data whose IDs are associated with the representative data of ai are referred to as ai-j (j=1, 2, . . . ).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Iimura in view of US5764283 ("Pingali").

Claim 12
Iimura fails to disclose merging the cluster together with a second cluster based on whether the cluster and the second cluster include common objects, and wherein responding to each object in the cluster includes responding to each object in the merged cluster and second cluster. However, Iimura does disclose treating different clusters similarly regarding how the vehicle responds (0040). Furthermore, Pingali teaches a system of clustering detected objects, including merging the cluster together with a second cluster based on whether the cluster and the second cluster include common objects, and wherein responding to each object in the cluster includes responding to each object in the merged cluster and second cluster (col. 11 lines 37-45 remaining clusters are then checked to determine whether any of them can be merged with another. In other words, if two or more clusters represent movement of the same object or person, these clusters will be merged into a single cluster).
	Iimura and Pingali both disclose systems of clustering detected objects. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Iimura to include the teaching of Pingali since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 

Claim 13
Iimura fails to disclose wherein the common objects are traffic cones. However, Iimura does disclose various other features that may be determined by a vehicle (0011 objects on a road surface such as grass or a small branch of a tree in actual indoor and outdoor environments, Fig. 5). Given the context of Iimura, one of ordinary skill would have understood that the feature in question may be virtually any object that may be in the environment of the vehicle, and would have found it obvious to modify Iimura as appropriate for the additional detection of features, pairs of features, and common features among clusters, different from the ones explicitly cited.

Claims 14-19 are rejected under 35 USC 103 as being unpatentable over Iimura.

Claim 14
Iimura fails to explicitly disclose wherein the objects of one of the identified pairs of objects are both vehicles. However, Iimura does disclose various other features that may be determined by a vehicle (0011 objects on a road surface such as grass or a small branch of a tree in actual indoor and outdoor environments, Fig. 5). Given the 

Claims 15-19
Iimura fails to explicitly disclose wherein the objects of the one of the identified pairs of objects are those cited in claims 15-19. The prior art rejection of claim 14 provides an obviousness rationale for objects not explicitly recited in Iimura. A similar rationale is given for claims 15-19.

Claim 21 is rejected under 35 USC 103 as being unpatentable over Iimura in view of US20140368807 ("Rogan").

Claim 21
Iimura fails to disclose wherein identifying the pairs of objects of the plurality of objects includes: identifying pairs of static objects of the plurality of objects; and identifying pairs of moving objects of the plurality of objects. However, Iimura does disclose identifying various objects which may be moving or static (Fig. 5). Furthermore, Rogan teaches a vehicle system that identifies objects, including wherein identifying the pairs of objects of the plurality of objects includes: identifying pairs of static objects of the plurality of objects; and identifying pairs of moving objects of the plurality of objects (0004 high-precision classification of moving vs. stationary objects in the visual space, where such classification may be usable for a variety of further processing techniques, 0016 The environment 100 may also include other types of moving objects, such as individuals 110, as well as various stationary objects, such as signs 112 and buildings 114.).
	Iimura and Rogan both disclose vehicle system of identifying objects. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Iimura to include the teaching of Rogan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Iimura and Rogan would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein identifying the pairs of objects of the plurality of objects includes: identifying pairs of static objects of the plurality of objects; and identifying pairs of moving objects of the plurality of objects.

Allowable Subject Matter
Claims 4-9 and 20 are objected to as being dependent upon a rejected base claim, but appear to be allowable pending an updated search and if rewritten in independent form including all of the limitations of the base claim and any intervening claims since, in the context of autonomous vehicle object detection and clustering, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663